Case 3:18-cV-00533-HTW-LRA Document 28 Filed 11/29/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

JASON BRUCE ROBERTSON, #85709 PLAINTIFF

VS. CIVIL ACTION NO. 3:18-CV-533-HTW-LRA

MANAGEMENT AND TRAINING CORPORATION,

CENTURION OF MISSISSIPPI, INC., FRANK SHAW,

NORRIS HOGANS, CAPTAYN BRIDGES, LIEUTENANT

J. SCOTT, SERGEANT WESTMORELAND, HEALTH

SERVICE ADMINISTRATOR MCCORT, NURSE J. CUTTER,

DR. NAGEL, JOHN DOES AND INVESTIGATOR RUFFFN DEFENDANTS

WAIVER OF THE SERVICE OF SUMMONS

To: Clerk of Court

I have received the Court’s request to waive service of a summons in this action along with a copy of the complaint
of this waiver form.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that l, or the entity l represent, will keep all defenses or objections to the lawsuit, the Court’s
jurisdiction, and the venue of the action, but that l waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or other motion under Rule 12 within
60 days from the date when this request was sent.

 

 

 

f »;’
Date: Novembcr 29 2018 /
Si'gnatnre of the attorney
Warden Frank Shaw, Deputy Warden Norris Hogans, Steven J. Gi'i}',i'in
Captaz`n Nicholas Bridges (sued as Captain Bridges), Printed name

Captain Jaquan Scolt (sued as Lieutenant J. Scott),
Sgl. Edward Westmorelana' (sued as Sergeanl Weslmoreland) 4400 OId Canton Rd.. Ste 400. lackson. MS 392 l l

 

 

Investigator Lemarcus Ruffm (sued as Investigator Address
Ruffin) and Management & Training Corpotation
Printed name of each party waiving service of summons snri |"l`ln[t`ndanie|coker.com

E-mail address

601-969-7607
Telephone number

Duty to Avoid Unnecessary Expense of Serving a Summons

Rule 4 of the Federal Rules ot`Civil Procedurc requires certain defendants to cooperate in saving unnecessary
expenses ot`serving a summons and complaint. A defendant who is located in the Unitcd States and who fails to return a signed
waiver ot` service requested by a plaintiff located in the United States will be required to pay the expenses of service, unless
the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in improper venue,
or that the court has no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and obj ections, but you cannot
object to the absence of a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under
Rule 12 on the plaintiff and file a copy with the courl. By signing and returning the waiver form, you are allowed more time
to respond than if a summons had been served.

D109434B l

